Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-32, 34-41 and 43-57 are presented for examination.
Applicants’ amendment and response filed February 16, 2021 have been received and entered.
Accordingly, the rejection made under 35 USC 112(a) or 35 USC 112 (pre-AIA ), first paragraph (Written Description) as set forth in the previous Office action dated September 15, 2020 at pages 2-4 as applied to claims 29-32 and 34-42 is hereby WITHDRAWN due to applicants’ amendment to claim 29 to recite the preferred breathing disorders that are treated with the therapeutic composition.  
Accordingly, the rejection made under 35 USC 112(a) or 35 USC 112 (pre-AIA ), first paragraph (Written Description) as set forth in the previous Office action dated September 15, 2020 at pages 4-6 as applied to claim 38 is hereby WITHDRAWN due to applicants’ amendment to claim 38 to recite the preferred second active ingredients.
Accordingly, the rejection made under 35 USC 112(b) or 35 USC 112 (pre-AIA ), second paragraph as being indefinite for failing to particularly point out and distinctly claim the subject matter as set forth in the previous Office action dated September 15, 2020 at pages 6-7 as applied to claim 42is hereby WITHDRAWN because claim 42 is cancelled.
Accordingly, the rejection made under 35 USC 102(a)(1) as being anticipated by RU 2383345 C1, hereby known as Nikolaevna et al. of PTO-1449 as set forth in the previous Office action dated September 15, 2020 at pages 7-8 as applied to claim 29 is hereby WITHDRAWN due to applicants’ amendment to claim 29 to recite a critical limitation, “during remission”, is not 
Accordingly, the rejection made under 35 USC 103 as being unpatentable over RU 2383345 C1, hereby known as Nikolaevna et al. of PTO-1449 in view of Horvath et al. (7,361,649 B2) or Horvath et al. (7,361,650 B2 and further in view of Legge et al., British Medical Journal, Vol. 1, No. 5750, pages 637-639 (1971) as set forth in the previous Office action dated September 15, 2020 at pages 8-10 as applied to claims 29-42 is hereby WITHDRAWN due to applicants’ remarks.
  Claims 1-28 and 43-57 are withdrawn from consideration as being drawn to the non-elected invention (37 CFR 1.142(b)).
Allowable Subject Matter
Claims 29-32 and 34-41 are allowable.
Conclusion
This application is in condition for allowance except for the following formal matters: 
Non-elected claims 1-28 and 43-57 remain active in the present application.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN E. WEDDINGTON
Primary Examiner
Art Unit 1629